Citation Nr: 1202498	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-08 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include degenerative osteoarthritis.

2. Entitlement to service connection for a left shoulder disorder.

3. Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from August 1957 to August 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied the Veteran's service connection claims for left shoulder pain, low back pain and bilateral knee pain.

The Veteran testified at a videoconference hearings before an Acting Veterans Law Judge in August 2007.

These matters were remanded by the Board in December 2007 to allow VA treatment records and private treatment records to be obtained.

The Board again remanded the instant matters in January 2009 to allow for a second hearing to be conducted, as the Acting Veterans Law Judge who conducted the August 2007 hearing was no longer employed by the Board and the Veteran indicated that he desired a new hearing.

The Veteran testified at a videoconference hearing before the undersigned in June 2010. Transcripts of the hearings have been associated with the claims file.

The case was again remanded in August 2010, and is before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran has contended that he was a paratrooper in the military, and that he had a hard landing while on active duty which resulted in injuries to his low back, left shoulder and knees.
 
In May and July 2005 letters, the National Personnel Records Center (NPRC) informed the Veteran that his service treatment records were unavailable and were presumed to have been destroyed in a fire in 1973.  In such a case, there is a heightened obligation to assist the claimant in the development of his case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In March 2006, the RO made a request through the Personnel Information Exchange System (PIES), sent to Address Code 13, for accident reports and daily staff journals for his parachute incident.  The April 2006 reponse that was provided noted that accident reports/staff journals were not kept at "Code 13."  However, it does not appear that any further attempts were made to locate these records.  On remand, the AOJ should attempt to locate any accident reports or staff journals which reflect the Veteran's parachute indcident while on active duty.

The Veteran was afforded a VA examination in January 2011.  The Veteran was diagnosed with left shoulder degenerative joint disease, bilateral knee degenerative joint disease, and bilateral degenerative joint disease and degenerative disc disease with right lower extremity radiculopathy and mild anteriolisthesis at L5-S1.  

The examiner opined that it was less likely than not that the Veteran's current lumbar spine, left shoulder, or bilateral knee degenerative joint disease and degenerative disc disease was caused by or permanently increased by active duty.  He based this opinion, in part, on the fact that there was no evidence of continuity of care in the Veteran's claims file.  However, the Veteran has consistently stated that he sought treatment for his disabilities shortly following service from a private physician, and that he continued treatment with this private physician for 25 years.  These records are no longer available;  however, the Veteran's reports regarding this treatment should be considered to be credible and should be considered in rendering any opinion regarding the continuity of symptoms.  In addition, a December 1996 private medical record shows that the Veteran reported "longstanding" back pain, which was presumed to be degenerative arthritis. The examiner should take the Veteran's reports of ongoing back, left shoulder and bilateral knee pain into consideration in rendering his opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any accident reports or staff journals which reflect the Veteran's parachute indcident while on active duty.  All attempts to obtain these records should be documented in the claims file.   If files are not available, this should be noted.

2.  Make arrangements to return the Veteran's claims file to the VA examiner who provided the January 2011 VA examination. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide an addendum to his original examination report in which he takes into consideration the Veteran's reports of ongoing symptoms of pain and of ongoing care from his discharge from service to the present.  In addition, the examiner should take into consideration the notation in his December 1996 private medical record of longstanding low back pain.  With this evidence considered, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back, left shoulder or bilateral knee degenerative joint disease was caused by or incurred in active duty, specifically in the parachute incident reported by the Veteran in 1958.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


